Title: From Thomas Jefferson to Leroy Anderson, 7 September 1805
From: Jefferson, Thomas
To: Anderson, Leroy


                  
                     Sir 
                     
                     Sep. 7. 05.
                  
                  I recieved last night your favor of Aug. 27. covering the inclosed. nobody wishes it more success than I do, and, if it succeeds, it will certainly be of proportionable public utility. but I have thought it my duty to the public, as well as to myself, never to bring myself forward in any matter where it is not necessary. the cases in which my name has been used by private individuals have been for the most part without my previous consent or expectation. in truth the most indifferent act in which my name is introduced becomes the occasion of indecent scurrilities, which however disregarded by myself where I have a duty to meet, I ought to avoid giving occasion to when not necessary, wishing every success therefore to your enterprise, I tender you my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               